               Case 1:21-cv-01403-RA Document 28 Filed 04/21/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 FALLS LAKE NATIONAL INSURANCE                                     DATE FILED:
 COMPANY,

                              Plaintiff,
                                                                      21-CV-1403 (RA)
                         v.                                                ORDER
 NEXUS BUILDERS CORP., et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of Defendants’ failure to appear and Plaintiff’s pending motion for default judgment,

the initial pre-trial conference, currently scheduled for May 21, 2021, is hereby adjourned sine die..

SO ORDERED.

Dated:      April 21, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
